DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9 June 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-16, 18-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9-10, 12-16, 18-19, 22-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US 2013/0215397 A1) in view of Huang (US 20150146173 A1), hereinafter Huang II.
With respect to claim 1:	Matsubara teaches “a lighting system (Fig. 10) comprising a first laser source module (12+13), a second laser source module (10+11), a wavelength conversion module (14), a first light splitting unit (51a) and a second light splitting unit (51b+51c), wherein the first laser source module is used for providing a first laser beam (paragraph 67), wherein the first laser beam is emitted from the first laser source module along a first direction (left-right in Fig. 10); the second laser source module is used for providing a second laser beam and a third laser beam (paragraph 65), wherein the second laser beam and the third laser beam are emitted from the second laser source module along the first direction (see Fig. 10); the wavelength conversion module is located on the transfer path of the first laser beam (see Fig. 10); the first light splitting unit is located on a transfer path of the first laser beam (see Fig. 10), wherein the first laser beam is transferred to the wavelength conversion module by the first light splitting unit (see Fig. 10), the second light splitting unit comprises a first region (51b) and a second region (51c) and is converted into an excited beam by the wavelength conversion module (paragraph 147); and the second light splitting unit is located on a transfer path of the second laser beam and the third laser beam (see Fig. 10), wherein the first light splitting unit and the second light splitting unit are substantially non-parallel (see Fig. 10) and a wavelength of the second laser beam is different from a wavelength of the third laser beam (paragraph 65)”.
Matsubara does not teach the first region and the second region are not overlapped, wherein the second laser beam is irradiated on the first region without being irradiated on the second region, and the third laser beam is irradiated on the second region without being irradiated on the first region.
However, Huang II teaches a light splitting unit 14 with a first region 144a irradiated by a laser beam from laser 12a and a second region 144b irradiated by a laser beam from laser 12b, wherein the first region and the second region are not overlapped and the laser beam irradiated on the first region is not irradiated on the second region and the laser beam irradiated on the second region is not irradiated on the first region (see Fig. 1).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Matsubara by making the regions of the second light emitting unit non-overlapping as taught by Huang II in order to provide output light with extremely low etendue (Huang II paragraphs 37, 50).
With respect to claim 2:	Matsubara teaches “wherein the first laser source module and the second laser source module are located on a same plane (see Figs. 8-10)”.
With respect to claim 3:	Matsubara teaches “wherein the first light splitting unit is provided with a first surface facing the first laser source module (see Fig. 10), the second light splitting unit is provided with a second surface facing the second laser source module (see Fig. 10), and a range of an included angle between the first surface and the second surface is larger than 70° and is smaller than 110° (paragraphs 144, 149)”.
With respect to claim 5:	Matsubara teaches “wherein an arranged direction (up-down in Fig. 10), as a second direction, is from the second laser source module toward the first laser source module, and the second direction is substantially perpendicular to the first direction (see Fig. 10)”.
With respect to claim 6:	Matsubara teaches “wherein the second laser source module comprises a second laser component (11) and a third laser component (10), the second laser component is used for emitting the second laser beam, the third laser component is used for emitting the third laser beam, the second laser component and the third laser component are arranged along the second direction, and the first region and the second region are arranged along the second direction (see Fig. 10)”.
With respect to claim 9:	Matsubara teaches “wherein a dominant wavelength of the first laser beam (“excitation”; see Fig. 5) is smaller than a dominant wavelength of the second laser beam (“B-LD”; see Fig. 5) and a dominant wavelength of the third laser beam (“R-LD”; see Fig. 7)”.
With respect to claim 10:	Matsubara teaches “wherein the first laser beam and the second laser beam are lights with a same color (paragraph 67) and different spectrums (Fig. 5)”.
With respect to claim 12:	Matsubara teaches “further comprising: a heat radiation module (24), connected with the first laser source module and the second laser source module (see Fig. 9)”.
With respect to claim 13:	Matsubara teaches “wherein the wavelength conversion module is provided with an annular wavelength conversion layer (paragraph 66) and is not located on a transfer path of the second laser beam and the third laser beam (see Fig. 10)”.
With respect to claim 14:	Matsubara teaches “a projection device (Fig. 11), comprising a lighting system (Fig. 10; see paragraph 181), a light valve (46) and a projection lens (47), wherein the lighting system is used for providing a lighting beam (see Fig. 10) and comprises a first laser source module (12+13), a second laser source module (10+11), a wavelength conversion module (14), a first light splitting unit (51a) and a second light splitting unit (51b+51c), wherein the first laser source module is used for providing a first laser beam (see Fig. 10), wherein the first laser beam is emitted from the first laser source module along a first direction (see Fig. 10); the second laser source module is used for providing a second laser beam and a third laser beam (see Fig. 10), wherein the second laser beam and the third laser beam are emitted from the second laser source module along the first direction (see Fig. 10); the wavelength conversion module is located on a transfer path of the first laser beam (see Fig. 10); the first light splitting unit is located on a transfer path of the first laser beam (see Fig. 10), wherein the first laser beam is transferred to the wavelength conversion module by the first light splitting unit (see Fig. 10) and is converted into an excited beam by the wavelength conversion module (paragraph 147); the second light splitting unit comprises a first region (51b) and a second region (51c) and the second light splitting unit is located on a transfer path of the second laser beam and the third laser beam (see Fig. 10), wherein the first light splitting unit and the second light splitting unit are substantially non-parallel (see Fig. 10), and a wavelength of the second laser beam is different from a wavelength of the third laser beam (paragraph 65), the light valve is arranged on a transfer path of the lighting beam (see Fig. 11) and is used for converting the lighting beam into an image beam (paragraph 170); and the projection lens is arranged on a transfer path of the image beam (see Fig. 11) and is used for projecting the image beam out of the projection device (paragraph 170)”.
Matsubara does not teach the first region and the second region are not overlapped, wherein the second laser beam is irradiated on the first region without being irradiated on the second region, and the third laser beam is irradiated on the second region without being irradiated on the first region.
However, Huang II teaches a light splitting unit 14 with a first region 144a irradiated by a laser beam from laser 12a and a second region 144b irradiated by a laser beam from laser 12b, wherein the first region and the second region are not overlapped and the laser beam irradiated on the first region is not irradiated on the second region and the laser beam irradiated on the second region is not irradiated on the first region (see Fig. 1).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Matsubara by making the regions of the second light emitting unit non-overlapping as taught by Huang II in order to provide output light with extremely low etendue (Huang II paragraphs 37, 50).
With respect to claim 15:	Matsubara teaches “wherein the first laser source module and the second laser source module are located on a same plane (see Figs. 8-10)”.
With respect to claim 16:	Matsubara teaches “wherein the first light splitting unit is provided with a first surface facing the first laser source module (see Fig. 10), the second light splitting unit is provided with a second surface facing the second laser source module (see Fig. 10), and a range of an included angle between the first surface and the second surface is larger than 70° and is smaller than 110° (paragraphs 144, 149)”.
With respect to claim 18:	Matsubara teaches “wherein an arranged direction (up-down in Fig. 10), as a second direction, is from the second laser source module toward the first laser source module, and the second direction is substantially perpendicular to the first direction (see Fig. 10)”.
With respect to claim 19:	Matsubara teaches “wherein the second laser source module comprises a second laser component (11) and a third laser component (10), the second laser component is used for emitting the second laser beam, the third laser component is used for emitting the third laser beam, the second laser component and the third laser component are arranged along the second direction, and the first region and the second region are arranged along the second direction (see Fig. 10)”.
With respect to claim 22:	Matsubara teaches “wherein a dominant wavelength of the first laser beam (“excitation”; see Fig. 5) is smaller than a dominant wavelength of the second laser beam (“B-LD”; see Fig. 5) and a dominant wavelength of the third laser beam (“R-LD”; see Fig. 7)”.
With respect to claim 23:	Matsubara teaches “wherein the first laser beam and the second laser beam are lights with a same color (paragraph 67) and different spectrums (Fig. 5)”.
With respect to claim 25:	Matsubara teaches “further comprising: a heat radiation module (24), connected with the first laser source module and the second laser source module (see Fig. 9)”.
With respect to claim 26:	Matsubara teaches “wherein the wavelength conversion module is provided with an annular wavelength conversion layer (paragraph 66) and is not located on a transfer path of the second laser beam and the third laser beam (see Fig. 10)”.

Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Huang II as applied to claims 1, 5, 14, 18 above, and further in view of Yan et al. (US 2015/0002823 A1).
With respect to claim 7:	Matsubara in view of Huang II teaches “The lighting system according to claim 5 (see above)”.
Matsubara further teaches “wherein the second laser source module comprises a second laser component (10) and a third laser component (11), the second laser component is used for emitting the second laser beam (see Fig. 10), the third laser component is used for emitting the third laser beam (see Fig. 10)”.
Matsubara does not specifically teach “an arranged direction, as a third direction, is from the second laser component toward the third laser component, the first region and the second region are arranged along the third direction, and the first direction, the second direction and the third direction are perpendicular to one another”.
However, Yan teaches “an arranged direction (direction from 201 to 202 in Fig. 7)), as a third direction, is from the second laser component (201) toward the third laser component (202), the first region and the second region are arranged along the third direction (see Fig. 7), and the first direction (up in Fig. 8), the second direction (right in Figs. 7, 8) and the third direction (up in Fig. 7) are perpendicular to one another (see Figs. 7, 8)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to further modify the lighting system of Matsubara by arranging laser components in an array extending along the second and third direction as taught by Yan in order to improve the overall brightness by having more laser components (Yan paragraph 126).
With respect to claim 20:	Matsubara in view of Huang II teaches “The lighting system according to claim 18 (see above)”.
Matsubara further teaches “wherein the second laser source module comprises a second laser component (10) and a third laser component (11), the second laser component is used for emitting the second laser beam (see Fig. 10), the third laser component is used for emitting the third laser beam (see Fig. 10)”.
Matsubara does not specifically teach “an arranged direction, as a third direction, is from the second laser component toward the third laser component, the first region and the second region are arranged along the third direction, and the first direction, the second direction and the third direction are perpendicular to one another”.
However, Yan teaches “an arranged direction (direction from 201 to 202 in Fig. 7)), as a third direction, is from the second laser component (201) toward the third laser component (202), the first region and the second region are arranged along the third direction (see Fig. 7), and the first direction (up in Fig. 8), the second direction (right in Figs. 7, 8) and the third direction (up in Fig. 7) are perpendicular to one another (see Figs. 7, 8)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to further modify the lighting system of Matsubara by arranging laser components in an array extending along the second and third direction as taught by Yan in order to improve the overall brightness by having more laser components (Yan paragraph 126).

Claims 8, 11, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Huang II as applied to claims 1, 14 above, and further in view of Huang (US 2012/0182712 A1).
With respect to claim 8:	Matsubara in view of Huang II teaches “the lighting system according to claim 1 (see above)”.
Matsubara further teaches “wherein the first laser source module comprises a plurality of first laser components (12, 13), the plurality of first laser components are used for emitting the first laser beam (see Fig. 10)”. 
Matsubara does not specifically teach “the second laser source module comprises a plurality of second laser components and a plurality of third laser components, the plurality of second laser components are used for emitting the second laser beam, the plurality of third laser components are used for emitting the third laser beam, the plurality of second laser components and the plurality of third laser components are staggered, and the second light splitting unit is provided with a plurality of the first regions and a plurality of the second regions, wherein one of the first regions is located between two of the second regions”.
However, Huang teaches “the second laser source module comprises a plurality of second laser components (220) and a plurality of third laser components (210), the plurality of second laser components are used for emitting the second laser beam (221), the plurality of third laser components are used for emitting the third laser beam (211), the plurality of second laser components and the plurality of third laser components are staggered (see Fig. 3c), and the second light splitting unit (810) is provided with a plurality of the first regions (811) and a plurality of the second regions (parts of 810 that are not 811), wherein one of the first regions is located between two of the second regions (see Fig. 3c)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to further modify the lighting system of Matsubara by using the light splitting unit having first regions and second regions taught by Huang in order to gather together light coming from different directions in order to obtain sufficient lighting (paragraph 23).
With respect to claim 11:	Matsubara teaches “the lighting system according to claim 1 (see above), further comprising: a condensing lens (44), located on a transfer path of the excited beam, the second laser beam and the third laser beam (see Fig. 11)”.
Matsubara does not specifically teach “wherein the second laser beam and the third laser beam are respectively incident into the condensing lens from two sides of a central axis of the condensing lens”.
However, Huang teaches “wherein the second laser beam (211) and the third laser beam (231) are respectively incident into the condensing lens from two sides of a central axis (320) of the condensing lens (310; see Figs. 3a and 3b)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting system of Matsubara by arranging the light paths of the laser beams such that the second and third lasers beams are incident on different sides of the central axis as taught by Huang in order to allow more flexibility in the positional relationship of the second and third light sources (Huang paragraph 23).
With respect to claim 21:	Matsubara teaches “the lighting system according to claim 14 (see above), wherein the first laser source module comprises a plurality of first laser components (12, 13), the plurality of first laser components are used for emitting the first laser beam (see Fig. 10)”. 
Matsubara does not specifically teach “the second laser source module comprises a plurality of second laser components and a plurality of third laser components, the plurality of second laser components are used for emitting the second laser beam, the plurality of third laser components are used for emitting the third laser beam, the plurality of second laser components and the plurality of third laser components are staggered, and the second light splitting unit is provided with a plurality of the first regions and a plurality of the second regions, wherein one of the first regions is located between two of the second regions”.
However, Huang teaches “the second laser source module comprises a plurality of second laser components (220) and a plurality of third laser components (210), the plurality of second laser components are used for emitting the second laser beam (221), the plurality of third laser components are used for emitting the third laser beam (211), the plurality of second laser components and the plurality of third laser components are staggered (see Fig. 3c), and the second light splitting unit (810) is provided with a plurality of the first regions (811) and a plurality of the second regions (parts of 810 that are not 811), wherein one of the first regions is located between two of the second regions (see Fig. 3c)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting system of Matsubara by using the light splitting unit having first regions and second regions taught by Huang in order to gather together light coming from different directions in order to obtain sufficient lighting (paragraph 23).
With respect to claim 24:	Matsubara teaches “The lighting system according to claim 14 (see above), further comprising: a condensing lens (44), located on a transfer path of the excited beam, the second laser beam and the third laser beam (see Fig. 11)”.
Matsubara does not specifically teach “wherein the second laser beam and the third laser beam are respectively incident into the condensing lens from two sides of a central axis of the condensing lens”.
However, Huang teaches “wherein the second laser beam (211) and the third laser beam (231) are respectively incident into the condensing lens from two sides of a central axis (320) of the condensing lens (310; see Figs. 3a and 3b)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting system of Matsubara by arranging the light paths of the laser beams such that the second and third lasers beams are incident on different sides of the central axis as taught by Huang in order to allow more flexibility in the positional relationship of the second and third light sources (Huang paragraph 23).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875      

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875